Citation Nr: 9922877	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a left wrist 
disorder.  

4.  Entitlement to service connection for hearing loss of the 
left ear.  

5.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1992.  This matter came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from an 
April 1994 rating decision of the Atlanta, Georgia Regional 
Office (hereinafter "the RO") which, in pertinent part, 
granted service connection for hearing loss of the right ear 
and assigned a noncompensable disability evaluation.  Service 
connection was also granted for residuals of a right ankle 
injury with a noncompensable disability evaluation.  Service 
connection was denied for a low back disorder, a left 
shoulder disorder, a left wrist disorder, an acquired 
psychiatric disorder to include memory loss, pes planus and 
for hearing loss of the left ear.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Competent evidence reflecting the current existence of 
hearing loss of the left ear for VA purposes has not been 
presented.  

3.  The veteran has level I hearing in the right ear.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss of the 
left ear is not well-grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).  

2.  The schedular criteria for a compensable evaluation for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for a 
compensable evaluation for his service-connected hearing loss 
of the right ear is well-grounded and that all relevant facts 
have been properly developed.  As discussed below, the Board 
finds that the veteran's claim for service connection for 
hearing loss of the left ear is not well-grounded and that, 
therefore, there is no further duty to assist the veteran 
with development of such claim.  

I.  Service Connection for Hearing Loss of the Left Ear

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).

The United States Court of Veterans Appeal (hereinafter "the 
Court") has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
disability where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet.App. 155, 158 
(1993) citing Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  

Also, the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The available service personnel records indicate that the 
veteran's military occupational specialty was listed as a 
material storage and handling specialist.  The veteran's 
service medical records indicate that at the time of the 
September 1981 enlistment examination, there were notations 
that the veteran's ears and ear drums were normal.  An 
audiological evaluation showed pure tone thresholds in the 
veteran's right ear of 20 decibels at 500 Hz, 10 decibels at 
1,000 Hz, 15 decibels at 2,000 Hz, 25 decibels at 3,000 Hz 
and 30 decibels at 4,000 Hz.  As to the left ear, pure tone 
thresholds were 30 decibels at 500 Hz, 10 decibels at 1,000 
Hz, 10 decibels at 2,000 Hz, 10 decibels at 3,000 Hz and 20 
decibels at 4,000 Hz.  A July 1984 examination report also 
included notations that the veteran's ears and ear drums were 
normal.  An audiological evaluation, at that time, indicated 
that pure tone thresholds in the veteran's right ear of 40 
decibels at 500 Hz, 20 decibels at 1,000 Hz, 25 decibels at 
2,000 Hz, 20 decibels at 3,000 Hz and 35 decibels at 4,000 
Hz.  Pure tone thresholds were 30 decibels at 500 Hz, 15 
decibels at 1,000 Hz, 15 decibels at 2,000 Hz, 15 decibels at 
3,000 Hz and 25 decibels at 4,000 Hz in the left ear.  A 
March 1987 audiological evaluation revealed pure tone 
thresholds in the veteran's right ear of 25 decibels at 500 
Hz, 25 decibels at 1,000 Hz, 15 decibels at 2,000 Hz, 20 
decibels at 3,000 Hz and 25 decibels at 4,000 Hz.  As to the 
left ear, pure tone thresholds were 15 decibels at 500 Hz, 15 
decibels at 1,000 Hz, 10 decibels at 2,000 Hz, 20 decibels at 
3,000 Hz and 25 decibels at 4,000 Hz.  The examiner noted, as 
to the veteran's right ear that he had "mild low frequency 
conductive", which recovered at 2,000 Hz and dropped in mild 
high frequency studies.  As to the left ear, it was noted 
that the veteran had normal hearing through 2,000 Hz, 
dropping to a high frequency sensorineural loss with no 
significant change in hearing since 1981.  

An August 1989 audiological report showed pure tone 
thresholds in the right ear of 30 decibels at 500 Hz, 15 
decibels at 1,000 Hz, 20 decibels at 2,000 Hz, 20 decibels at 
3,000 Hz and 30 decibels at 4,000 Hz.  As to the veteran's 
left ear, pure tone thresholds were 20 decibels at 500 Hz, 20 
decibels at 1,000 Hz, 15 decibels at 2,000 Hz, 15 decibels at 
3,000 Hz and 20 decibels at 4,000.  A May 1990 audiological 
report noted pure tone thresholds in the right ear of 30 
decibels at 500 Hz, 30 decibels at 1,000 Hz, 30 decibels at 
2,000 Hz, 25 decibels at 3,000 Hz and 30 decibels at 4,000 
Hz.  The left ear pure tone thresholds were unchanged from 
the August 1989 report.  The July 1992 separation examination 
report included notations that the veteran's ears and ear 
drums were normal.  An audiological evaluation showed pure 
tone thresholds in the right ear of 30 decibels at 500 Hz, 35 
decibels at 1,000 Hz, 30 decibels at 2,000 Hz, 30 decibels at 
3,000 Hz and 40 decibels at 4,000 Hz.  As to the left ear, 
the pure tone thresholds were 25 decibels at 500 Hz, 25 
decibels at 1,000 Hz, 20 decibels at 2,000 Hz, 25 decibels at 
3,000 Hz and 30 decibels at 4,000 Hz.  It was noted that the 
veteran had low frequency conductive and high frequency 
sensorineural hearing loss in the right ear.  Another 
notation, pursuant to the examination report, noted that the 
veteran had an audiological evaluation in July 1990 with 
"left" ear conductive loss, low frequency to high frequency 
hearing loss.  

The veteran underwent a VA general medical examination in 
January 1993.  He reported that he had bilateral ear surgery 
in the second grade and that he could not hear as well, 
afterwards, on the right.  It was noted that the veteran 
continued to have decreased hearing on the right and 
intermittent tinnitus on that side as well.  The diagnoses 
included hearing loss with intermittent unilateral tinnitus.  
A January 1993 audiological examination report noted pure 
tone thresholds in the right ear of 25 decibels at 500 Hz, 25 
decibels at 1,000 Hz, 25 decibels at 2,000 Hz, 30 decibels at 
3,000 Hz and 40 decibels at 4,000 Hz.  The average pure tone 
threshold in the right ear was 25 decibels.  The speech 
recognition ability was 100 percent.  As to the veteran's 
left ear, the pure tone thresholds were 10 decibels at 500 
Hz, 15 decibels at 1,000 Hz, 15 decibels at 2,000 Hz, 20 
decibels at 3,000 Hz and 30 decibels at 4,000 Hz.  The 
average pure tone threshold for the left ear was 20 decibels 
and the speech recognition ability was 96 percent.  The 
examiner noted that the veteran had defective hearing, 
sensorineural.  Private treatment records dated from June 
1993 to August 1993 indicated that the veteran was treated 
for several disorders.  

At the March 1997 hearing on appeal, the veteran testified 
that hearing tests in service had indicated that his hearing 
had worsened during that time.  He reported that he was a 
material storage, handling and supply specialist during 
service and that he would work around five-ton trucks 
everyday.  The veteran stated that his hearing had worsened 
since his separation from service.  He noted that his biggest 
problem was hearing what other people were saying.  The 
veteran related that the hearing in his right ear was worse 
than that in his left ear.  

VA treatment records dated from September 1987 to May 1998 
referred to treatment for disorders other than left or right 
ear disorders or hearing loss.  A July 1998 VA neurological 
examination report noted that the veteran had complaints 
including hearing loss in his left ear.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that a hearing 
loss disability of the left ear for VA purposes became 
manifest or otherwise originated during the veteran's period 
of service or within one year of service separation.  The 
Board notes that the veteran's service medical records do 
indicate that he suffered some decrease in hearing acuity in 
his left ear during service.  The September 1981 entrance 
examination report revealed pure tone thresholds in the 
veteran's left ear of 30 decibels at 500 Hz, 10 decibels at 
1,000 Hz, 10 decibels at 2,000 Hz, 10 decibels at 3,000 Hz 
and 20 decibels at 4,000 Hz.  A March 1987 audiological 
evaluation noted pure tone thresholds in the veteran's left 
ear of 15 decibels at 500 Hz, 15 decibels at 1,000 Hz, 10 
decibels at 2,000 Hz, 20 decibels at 3,000 Hz and 25 decibels 
at 4,000 Hz.  At that time, the examiner indicated as to an 
assessment, that the veteran had normal hearing through 2,000 
Hz in his left ear dropping to a high frequency sensorineural 
loss with no significant change in hearing since 1981.  
Additionally, the July 1992 separation examination report 
noted pure tone thresholds in the veteran's left ear of 25 
decibels at 500 Hz, 25 decibels at 1,000 Hz, 20 decibels at 
2,000 Hz, 25 decibels at 3,000 Hz and 30 decibels at 4,000 
Hz.  There was a notation that the veteran had low frequency 
conductive and high frequency sensorineural hearing loss in 
the right ear.  However, another notation reported that the 
veteran had an audiological evaluation in July 1990 with 
"left" ear conductive loss, low frequency to high frequency 
hearing loss.  The Board observes that none of the 
audiological evaluations performed during the veteran's 
period of service, as to his left ear, indicated pure tone 
thresholds of above 26 for at least three frequencies.  Also, 
all pure tone thresholds reported were less than 40 decibels 
and speech recognition ability was not reported during the 
veteran's period of service.  The Board notes that although 
there is a reference to a "left" ear conductive loss, low 
frequency to high frequency hearing loss, pursuant to the 
July 1992 separation examination, the veteran's service 
medical records do not reflect audiological readings 
indicative of a left ear hearing loss for VA purposes 
pursuant to the requirements of 38 C.F.R. § 3.385 (1998).  

Additionally, the Board observes that the January 1993 VA 
general medical examination report noted that the veteran 
reported decreased hearing in his right ear with intermitted 
tinnitus on that side.  There was no reference to left ear 
complaints at that time.  The diagnoses included hearing loss 
with intermittent unilateral tinnitus.  A January 1993 
audiological examination report revealed pure tone thresholds 
in the veteran's left ear of less than 40 decibels for all 
frequencies of 4,000 Hz or less.  Also, pure tone thresholds 
were not above 26 decibels for at least three frequencies and 
the veteran's speech recognition ability was noted to be 96 
percent.  The examiner reported that the veteran had 
defective hearing, sensorineural.  The examiner was 
apparently solely referring to the veteran's right ear.  

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As 
indicated by the January 1993 VA audiological examination 
report, the clinical and other probative evidence of record 
fails to indicate that the veteran currently suffers from a 
hearing disability in his left ear as defined by 38 C.F.R. 
§ 3.385 (1998).  See Hensley.  The Board observes that in 
statements on appeal, the veteran has reported that he 
suffers from hearing loss of the left ear as a result of his 
period of service.  However, the veteran is not competent to 
diagnose a left ear hearing disorder or to assert that a 
relationship exits between his period of service and such 
disability.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The 
medical evidence fails to indicate any relationship or nexus 
between a current hearing loss in the left ear and the 
veteran's period of service.  See Caluza.  In the absence of 
any competent evidence establishing that hearing loss of the 
left ear for VA purposes became manifest during service or 
within one year of separation and as the veteran has not been 
shown to currently meet the requirements for service 
connection for hearing loss as provided in 38 C.F.R. § 3.385 
(1998), the Board finds the veteran's claim to be implausible 
and therefore, not well-grounded.  In the event hearing loss 
in the left ear should ever meet the requirements set forth 
in 38 C.F.R. § 3.385 (1998), the veteran is encouraged to 
submit documentation of such in an effort to reopen his 
claim.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  

II.  Compensable Evaluation for Hearing Loss of the Right Ear

A.  Historical Review

The veteran's service medical records were discussed above.  
In April 1994, service connection was granted for hearing 
loss of the right ear.  A noncompensable disability 
evaluation was assigned effective September 15, 1992.  The 
noncompensable disability evaluation has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  
Disability evaluations for unilateral hearing loss disability 
range from noncompensable to 10 percent based on the degree 
of organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  38 C.F.R. Part 4, including §§ 4.85, 
4.87 and Diagnostic Codes 6100-6110 (1998).  The "assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

The Board has weighed the evidence of record.  It is observed 
that the January 1993 VA audiological examination report 
revealed an average pure tone threshold in the veteran's 
right ear of 25 decibels.  The speech recognition ability was 
100 percent in the veteran's right ear.  The Board notes that 
such results translate to a numeric designation of hearing 
impairment of level I in the right ear.  Additionally, the 
Board observes that the July 1992 separation examination 
report noted audiological results indicative of an average 
pure tone threshold of 34 decibels.  However, no speech 
recognition ability was given at that time.  The Board notes 
that absent total deafness of the nonservice-connected left 
ear, the left ear will be viewed as having level I or normal 
hearing.  38 U.S.C.A. § 1160 (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.383, 4.14 (1997).  Therefore, the veteran's 
degree of hearing impairment in the right ear, with a numeric 
designation of hearing impairment of level I, equates to a 
noncompensable disability evaluation.  38 C.F.R. Part 4, 
including §§ 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(1998).  Accordingly, a compensable evaluation for hearing 
loss of the right ear is not warranted.  


ORDER

Service connection for hearing loss of the left ear is 
denied.  A compensable evaluation for hearing loss of the 
right ear is denied.  


REMAND

In reviewing the record, the Board notes that the April 1994 
rating decision, in pertinent part, granted service 
connection for hearing loss of the right ear and for 
residuals of a right ankle injury and assigned noncompensable 
disability evaluations for both disorders.  Service 
connection was also denied for a low back disorder, a left 
shoulder disorder, a left wrist disorder, an acquired 
psychiatric disorder to include memory loss, pes planus and 
for hearing loss of the left ear.  The Board observes that 
the letter notifying the veteran of the RO's April 1994 
determination was mailed on May 2, 1994.  On May 11, 1994, a 
letter was received from the veteran which stated that he 
needed to "reopen claims" for hearing loss of the left ear, 
"not right ear", flat feet, right ankle, left shoulder and 
left wrist.  The veteran also reported that as far as a 
nervous disorder he "did not say that, all [he] said was 
[that] [he] was forgetting [a] lot".  On September 19, 1994, 
a VA Application for Compensation or Pension was received 
from the veteran which indicated that he was making claims 
for loss of hearing, flat feet and "lost of thinking".  On 
May 1, 1995, the veteran's notice of disagreement was 
received.  The veteran expressed disagreement with the denial 
of his claims for entitlement to service connection for a low 
back disorder, a left shoulder disorder, a left wrist 
disorder, pes planus and for hearing loss of the left ear.  
The veteran also apparently expressed disagreement with the 
disability evaluations assigned for his service-connected 
hearing loss of the right ear and for residuals of a right 
ankle injury.  The veteran also stated that his memory loss 
was still a problem.

The Board observes that the veteran was then issued a 
statement of the case which was mailed to him at his latest 
address of record on May 17, 1995.  The veteran's accredited 
representative was also furnished with a copy of the 
statement of the case.  The statement of the case listed the 
issues of entitlement to service connection for a low back 
disorder, a left shoulder disorder, a left wrist disorder, 
bilateral pes planus, and for hearing loss of the left ear as 
well as the issues of entitlement to compensable evaluations 
for his service-connected hearing loss of the right ear and 
residuals of a right ankle injury.  Therefore, the veteran 
had sixty (60) days from May 17, 1995, (the mailing date of 
the statement of the case) or until March 2, 1995, (one year 
from the date of notification of the RO's determination) to 
file a substantive appeal.  The first document of record 
which could constitute a substantive appeal was a VA Form 9, 
received on June 1, 1995, which solely disputed the issues of 
entitlement to service connection for a low back disorder, 
left shoulder disorder, left wrist disorder, hearing loss of 
the left ear and entitlement to a compensable evaluation for 
hearing loss of the right ear.  Therefore, the veteran filed 
a substantive appeal as to those issues.  There was also a 
reference to "memory loss".  

The Board observes that the veteran did not file a 
substantive appeal as to the issues of entitlement to service 
connection for bilateral pes planus and for entitlement to a 
compensable evaluation for residuals of a right ankle injury.  
The first possible document of record which could constitute 
a substantive appeal as to those issues was a March 12, 1997 
travel board hearing transcript, in which the veteran 
expressed disagreement as to all issues listed in the above 
noted statement of the case.  The travel board hearing was 
conducted well beyond either of the deadlines for the timely 
filing of a substantive appeal.  38 C.F.R. § 20.302(b) 
(1998).  

The Board notes that Title 38 of the Code of Federal 
Regulations (1998) states, in pertinent part, that:  

An appeal consists of a timely filed 
Notice of Disagreement in writing and, 
after a Statement of the Case has been 
furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (1998).  

Further, it is also provided that:  

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
the Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  . . . 38 C.F.R. § 20.202 
(1998).  

The Board also observes that the formality of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme, as well as evolving Court 
doctrine (See Rowell v. Principi, 4 Vet.App. 9 (1993), which 
requires both a notice of disagreement and a formal appeal.  
Jurisdiction does matter.  Roy v. Brown, 5 Vet.App. 554 
(1993).  Additionally, in Marsh v. West, No. 98-634 (U.S. 
Vet.App. Oct. 5, 1998), the Court held that the Board's 
obligation to assess it own jurisdiction could not come at 
the expense of the procedural rights of the claimant who has 
had no opportunity to present evidence or argument on the 
jurisdictional issue, citing Bernard v. Brown, 4 Vet.App. 384 
(1993) and Sutton v. Brown, 9 Vet.App. 553 (1996).  The Board 
observes that the veteran has not been provided with all of 
the pertinent laws and regulations as to substantive appeals 
to include any such laws and regulations addressing the 
timeliness of substantive appeals.  The veteran has also not 
been provided with the opportunity to present evidence or 
argument on the timeliness of his substantive appeal as to 
the issues of entitlement to service connection for pes 
planus and entitlement to a compensable evaluation for 
residuals of a right ankle injury.  Therefore, in light of 
the cases noted above, specifically Marsh, the Board 
concludes that additional development of the record is 
appropriate prior to appellate review.  

The Board is also of the opinion that additional action is 
appropriate with regard to the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder to include memory loss.  The Board observes that in 
the May 1, 1995 notice of disagreement, the veteran 
apparently expressed disagreement as to the denial of service 
connection for such disorder.  Therefore, the Board finds 
that the veteran has submitted a timely notice of 
disagreement as to the RO's April 1994 rating decision 
denying service connection for an acquired psychiatric 
disorder to include memory loss.  The record contains no 
indication that the RO has issued a statement of the case as 
to such issue.  The Board is of the view that the RO should 
issue a statement of the case addressing such claim.  See 
Godfrey v. Brown, 7 Vet.App. 398, 408-410 (1998); 38 C.F.R. 
§ 19.9(a) (1998).  

Further, as to the veteran's claims for entitlement to 
service connection for a low back disorder and a left 
shoulder disorder, the Board notes that the veteran was 
afforded a VA general medical examination in January 1993.  
The examiner noted that the veteran's medical records were 
not available at the time of the examination.  The veteran 
reported, as to his lumbar spine, that he was rear-ended by a 
five-ton truck in August 1992 during his period of service.  
He stated that after such injury he had discomfort in the 
mid-lumbar spine which did not radiate.  The veteran also 
indicated that in January 1993, subsequent to his separation 
from service in September 1992, he was involved in another 
rear-end collision aggravating his previous injury.  As to 
his left shoulder, the veteran reported that he pulled a 
muscle in his left shoulder in 1989 while wrestling.  He 
indicated that his left shoulder would hurt with elevation 
and external rotation.  The examiner related diagnoses 
including acute lumbosacral strain, status post a recent 
rear-end automobile collision with discomfort as described 
and normal examination, radiographic evidence and anatomy.  
The examiner also noted, as to the veteran's left shoulder, 
that he had discomfort as described with a normal 
examination, radiographic evidence and anatomy.  The Board 
observes that private treatment records dated from June 1993 
to August 1993 indicated that the veteran was treated for 
both a low back disorder and a left shoulder disorder.  A 
June 1993 treatment entry from Dr. G. Hittel noted that the 
veteran complained of back pain primarily on the left side 
along the medial aspect of his shoulder blade which began 
when he was involved in a motor vehicle accident in January.  
Additional June 1993 entries related assessments of 
trapezius/rhomboid/paraspinal strain and an August 1993 entry 
noted an assessment of normal exam, status post lumbar 
sprain.  

The Board notes that the veteran's service medical records 
indicate that he was treated for both a low back disorder and 
a left shoulder disorder.  A September 1990 entry noted that 
the veteran was seen with complaints of low back pain.  The 
assessment was mild muscle strain.  A September 1990 entry 
also reported that the veteran complained of left shoulder 
pain for the previous three weeks.  The assessment was 
exertional strain.  An October 1990 entry indicated that the 
veteran was seen for his left shoulder and indicated an 
assessment of possible bursitis.  An October 1990 
consultation report noted an assessment of rotator cuff 
weakness and mild tendonitis.  An October 1991 consultation 
report reported that the veteran was seen with complaints of 
chronic left shoulder pain for years.  The assessment, at 
that time, was mild left impingement.  A November 1991 
treatment entry indicated that the veteran complained of back 
pain resulting from a traffic accident involving a five-ton 
truck.  The assessment was rule out back pain.  A March 1992 
entry noted that the veteran complained of back pain after 
heavy lifting.  The assessment, at that time, was low back 
strain, mild.  An April 1992 entry related an impression 
which included overuse syndrome of the upper back.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the evidence of inservice treatment 
for a low back disorder and left shoulder disorder, the 
evidence of possible intercurrent injuries, the notation by 
the examiner, pursuant to the January 1993 general medical 
examination report, that the veteran's medical records were 
unavailable, the lack of an opinion as to the etiology of the 
veteran's low back and left shoulder disorders and in 
consideration of the Court's holdings in the cases noted 
above, the Board concludes that a VA orthopedic examination 
would be helpful in resolving the issues raised by the 
instant appeal.  

Further, as to the veteran's claimed left wrist disorder, the 
Board notes that the veteran underwent a VA orthopedic 
examination in June 1993.  The examiner noted that the 
veteran could only give a very vague history of what was 
bothering him as to his left wrist.  There is no indication 
that the examiner reviewed the claims folder prior to the 
examination.  The veteran reported that he injured his wrist 
in 1987.  The examiner diagnosed left wrist arthralgia, 
etiology undetermined.  

The Board observes that the veteran's service medical records 
indicate that he was treated for a left wrist disorder during 
service.  An October 1986 entry noted that the veteran was 
seen with dull pain in the left wrist.  An additional October 
1986 entry indicated that the veteran was seen with pain in 
the left wrist for many months.  The assessment was unknown.  
A February 1989 entry reported that the veteran complained of 
pain in the left wrist after lifting weights.  The assessment 
was tendonitis of the left wrist.  Given the nature of the 
veteran's contentions, the evidence of inservice treatment 
for a left wrist disorder, the Courts holding in the cases 
noted above, and the lack of an etiological opinion as to any 
diagnosed left wrist disorder, the Board concludes that 
additional development of the record, as to this issue, 
should be undertaken prior to appellate review.  

The Board notes that private treatment records subsequent to 
August 1993 and VA treatment records subsequent to May 1998 
have neither been requested nor incorporated into the record.  
The Board is of the view that an attempt should be made to 
obtain any available recent treatment records of possible 
pertinence to the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims to 
include whether a timely substantive 
appeal was filed as to the issues of 
entitlement to service connection for 
bilateral pes planus and entitlement to a 
compensable evaluation for residuals of a 
right ankle injury.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorders from 
August 1993 to the present.  Upon receipt 
of the requested information, the RO 
should contact the identified facilities 
and request that all available pertinent 
documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his claimed low back, left 
shoulder and left wrist disorders, if 
any.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset 
any diagnosed low back, left shoulder and 
left wrist disorders and to comment on 
the relationship, if any, between any 
such disorders and the veteran's period 
of service.  A sufficient rationale for 
any opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  The 
supplemental statement of the case should 
specifically provide the veteran with all 
of the pertinent laws and regulations as 
to substantive appeals to include any 
such laws and regulations addressing the 
timeliness of a substantive appeal.  The 
RO should also issue a statement of the 
case with regard to the veteran's claim 
for entitlement to service connection for 
an acquired psychiatric disorder to 
include memory loss.  

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

